Citation Nr: 0712176	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-12 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for low back disability, described for rating 
purposes as degenerative disc disease, L5-S1.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, left lower extremity associated 
with the degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in March 2003.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for degenerative disc 
disease and assigned a 20 percent rating, effective April 1, 
2003.  A notice of disagreement was received in November 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in April 2004.  A Board 
hearing was held in March 2007.  The veteran submitted 
additional evidence at the hearing.  In his hearing 
testimony, the veteran waived RO consideration of this 
evidence. 

By rating decision in February 2005, the RO granted service 
connection for radiculopathy, left lower extremity and 
assigned a separate 10 percent rating for this disability, 
effective from April 1, 2003.  Because this action by the RO 
in effect resulted in a separate rating for a symptom which 
was considered part and parcel of the service-connected 
degenerative disc disease, the Board believes that this issue 
should also be viewed as being in appellate status.  The 
Board notes that the veteran was furnished a supplemental 
statement of the case on the radiculopathy issue in November 
2005. 




FINDINGS OF FACT

1.  From April 1, 2003, the veteran's service-connected low 
back disability, described for rating purposes as 
degenerative disc disease, L5-S1, has been productive of 
incapacitating episodes of at least four weeks over the past 
12 months, but not incapacitating episodes of at least six 
weeks; and there has been no medical finding of ankylosis.  

2. From April 1, 2003, the veteran's radiculopathy, left 
lower extremity associated with the degenerative disc 
disease, L5-S1 has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1  The criteria for entitlement to a disability evaluation of 
40 percent, but no higher, for the veteran's service 
connected low back disability, described for rating purposes 
as degenerative disc disease, L5-S1, have been met, effective 
from April 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 
5243 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service connected 
radiculopathy, left lower extremity associated with the 
degenerative disc disease, L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 8520 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a September 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2003 rating decision granting service connection for low back 
disability and assigned a 20 percent disability rating.  The 
veteran initiated an appeal to the disability rating assigned 
and perfected the appeal in April 2004.  In September 2004, a 
VCAA letter was issued.  The VCAA letter notified the 
claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in September 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to readjudication of the veteran's 
claim in February 2005, November 2005 and August 2006 
supplemental statements of the case as well as prior to 
certification of the veteran's claim to the Board in March 
2007.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that a 40 percent rating is 
warranted for the veteran's service-connected low back 
disability, it is anticipated that the RO will ensure 
compliance with respect to the effective-date elements when 
effectuating the Board's decision.  As the Board finds that 
the preponderance of the evidence is against a separate 
rating for radiculopathy in excess of 10 percent, any 
questions as to effective date are moot as to that issue.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in December 2002, 
January 2005 and March 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.   
For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability, 
described for rating purposes as degenerative disc disease. 
L5-S1, warrants a higher disability rating.  As noted in the 
introduction, during the course of the appeal the RO assigned 
a separate 10 percent rating for radiculopathy, and the 
Board's decision includes consideration of the propriety of 
that rating as well. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of disability evaluations following awards of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of Code 5293 in effect prior to that date is not for 
consideration in this case since the effective date for 
service connection is April 1, 2003, the day after the 
veteran's discharge from service. 

Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
February 2004 statement of the case and February 2005 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 20 percent rating for moderate limitation 
of motion and a 40 percent rating for severe limitation of 
motion.  Under Diagnostic Code 5295 for lumbosacral strain, a 
20 percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

While in service, the veteran had a private MRI done in 
February 2002.  The impression was disc osteophyte complex at 
the L5-S1 level with diffuse disc bulging resulting in 
bilateral anterior inferior neuroforaminal narrowing.  A 
December 2002 EMG and Nerve Conduction Study done at a Naval 
hospital suggested left S1 radiculopathic process.   

Prior to his retirement from active duty, the veteran was 
afforded a VA examination in December 2002.   The veteran 
complained of daily pain in his low back, and with motion, he 
had pain in his left leg.  On examination, the veteran walked 
well with no limp.  He stood with a loss of the normal lumbar 
lordosis.  There was no palpable spasm in the lumbar 
paravertebral muscles.  The lumbar spine flexed to 60 
degrees, extended to 20 degrees, and laterally bended to 20 
degrees in each direction.  All of these motions were without 
pain or weakness.  The straight leg raising was negative 
bilaterally.  The reflexes in the lower extremities were 
positive and equal with no apparent motor weakness.  
Significantly, the veteran complained of numbness and 
tingling in the left leg with occasional foot drop on the 
left side.  However, the circumference of the calf was 18 
inches bilaterally and there was no apparent weakness in the 
lower extremities.  The examiner noted that contemporaneous 
x-rays of the lumbar spine showed mild narrowing of the disk 
space at L5-S1 with mild facet atrophy.  The examiner also 
referred to the December 2002 EMG stating that it was 
suggestive of neuropathy at the left S1 root nerve.  There 
was mild slowing of the tibial motor nerve and absent reflex 
stimulation on S1 enervated muscles on the left leg and the 
left paraspinal muscles.  There was moderate lack of 
endurance, but no lack of coordination noted on the 
examination.  The examiner stated that the veteran had 
significant degenerative disc disease at L5-S1, with a 
significant left radiculopathy of the S1 nerve root.  There 
was limited lumbar motion, but there was no evidence of foot 
drop, and tingling in the veteran's left leg depended on 
activity.  

A private October 2004 treatment record again indicated that 
the veteran had significant ongoing problems with chronic S1 
radiculopathy secondary to a left L5-S1 herniated nucleus 
pulposus.  

The veteran was afforded another VA examination in January 
2005.  The claims file was reviewed.  The veteran gave a 
history of fairly constant pain across the lower back, worse 
on the left than the right.  The pain radiated down his left 
leg and he had numbness in the left foot and calf.   The 
veteran indicated that he had flare-ups when he had to wear 
his lead apron for a long time or exceeded his exercise 
capacity.  The veteran gave no history of incapacitating 
episodes with bed rest ordered by a physician.  The veteran 
did not use a cane, crutches or walker.  On examination, the 
back was normal in appearance.  There was very slight 
tenderness to deep palpation over the sacroiliac joint on the 
left, but not on the right.  There was no sciatic notch 
tenderness or paravertebral tenderness.  Range of motion was 
30 degrees extension without pain; 80 degrees flexion, with 
pain at 50 degrees; 25 degrees laterally; and 45 degrees 
rotation without significant pain.  There was no change with 
repetitive motion.  On neurological examination, motor 
examination of the lower extremities was normal.  The 
veteran's left calf was one cm. less than the right calf.  On 
sensory examination, the veteran had equal and symmetrical 
knee jerks.  He had a normal right ankle jerk.  He had no 
left ankle jerk noted.  He had decreased perception of light 
tough over the lateral aspect of the left calf and left foot.  
The examiner referred to the results of the February 2002 MRI 
and December 2002 EMG/NCS.  The diagnosis was degenerative 
disc disease and degenerative joint disease of the lumbar 
spine with residuals.  

The veteran was afforded another VA examination in March 
2006.  Again, the claims file was reviewed.  The veteran 
claimed that pain over the left leg appeared to be worse.  
The examiner noted the February 2002 MRI and the December 
2002 EMG/NCS.  The veteran complained of lower back pain 
radiating down his left leg to the left foot.  He experienced 
occasional stiffness, but no weakness on regular activity or 
excessive fatigability condition.  The veteran had flare-ups 
on heavy  lifting and prolonged standing.  He avoided 
running.  The veteran had no bladder or bowel complaints.  He 
was able to walk without assistive devices.  It was noted 
that the veteran was a urologist and when doing surgery, he 
had to stop every hour because of back pain.  The veteran 
walked with regular steps and no limp or use of lumbar brace.  
On examination, range of motion was forward flexion to 90 
degrees, with pain after 85 degrees; extension was to 25 
degrees, with pain; lateral flexion was to 30 degrees, with 
no pain; and rotation was to 30 degrees, with no pain.  There 
was tenderness at L5-S1 paraspinal area; however, there was 
no effusion, erythematous, muscle atrophy, or spasm noted.   
The veteran's lower back motion was limited by pain.  
Repetitive use showed no fatigue, incoordination, lack of 
endurance or additional loss of motion by pain.  On 
neurological examination, the examiner noted S1 neuropathy of 
the left lower extremity.  Motor examination showed no 
weakness of the lower extremities.  Further, there was no 
paralysis with left drop foot condition.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, mainly at the L5-S1 level, with 
residual pain and some limitation of motion, with S1 
radiculopathy of the left lower extremity.  

At the March 2007 hearing, the veteran and his wife testified 
as to how his low back disability limited his activities both 
personally and professionally.  He again stated that he had 
to take breaks because of back pain when performing prolonged 
surgeries.  He had reduced procedures where x-rays are 
necessary because wearing the lead apron for too long caused 
pain.  Significantly, the veteran described an episode in 
July 2006 where he had to go to the emergency room because of 
severe back pain.  The veteran further stated that he had an 
incapacitating episode where he was incapacitated for two 
weeks, and partially incapacitated for an additional four 
weeks.  

At the hearing, the veteran submitted a July 2006 MRI of the 
lumbar spine, which showed small central annulus tear at L4-
L5 with minimal disk protrusion; borderline central stenosis 
due to the disk bulge and facet disease; neural foraminal 
narrowing was present, left greater than right; and left 
paracentral disc protrusion L5-S1 abutting the descending 
left S1 nerve root.  Further, a February 2007 private 
treatment record showed that the veteran complained of low 
back and left leg pain.  There was no bowel or bladder 
weakness.  The examiner noted that the veteran now had 
frequent exacerbations, perhaps several times a year on and 
off, and was uncomfortable working with lead for prolonged 
periods.  

The RO rated the veteran's service connected low back 
disability as 20 percent disabling, effective April 1, 2003, 
under the old criteria under Diagnostic Code 5292, limitation 
of motion of the lumbar spine and 5293 for intervertebral 
disc syndrome, and recently under the general rating formula 
under Diagnostic Code 5242.  The Board must determine whether 
an increased rating is warranted under the new criteria for 
intervertebral disc syndrome, which became effective prior to 
the veteran's service connection effective date; and under 
both the new and old criteria for limitation of motion 
because these revisions in the rating criteria became 
effective during the pendency of the appeal.  

Initially, the Board turns to rating the veteran's low back 
disability under the new criteria for intervertebral disc 
syndrome.  Based on the veteran's hearing testimony 
describing an incapacitating episode last year, and given the 
veteran's training as a medical doctor, the Board finds that 
the veteran's current level of disability more nearly 
approximates the criteria for a 40 percent disability rating 
under the formula for rating intervertebral disc syndrome, 
which provides for incapacitating episodes of at least four 
weeks, but less than six weeks.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5243.    The veteran testified that he had an 
episode where he was incapacitated for two weeks followed by 
a period of partial incapacitation for four additional weeks. 
Moreover, the February 2007 private treatment record 
indicated that the veteran had frequent exacerbations.  The 
Board finds that given that the veteran had some sort of 
incapacitation for longer than four weeks and appears to now 
have frequent exacerbations, the criteria for a 40 percent 
disability rating more accurately reflects the current level 
of disability.  Thus, the Board finds that a 40 percent 
rating is warranted for the veteran's service-connected 
degenerative disc disease, L5-S1.  After reviewing the record 
and resolving all reasonable doubt in the veteran's favor, 
the Board further finds that the 40 percent rating should be 
effective during that entire period contemplated by this 
appeal; that is, from April 1, 2003.  Fenderson.  

Nevertheless, the medical evidence of record does not support 
a maximum rating of 60 percent under the criteria for 
intervertebral disc syndrome.  None of the VA examinations 
found any evidence of incapacitating episodes having a total 
duration of six weeks.  Even taking into account the 
veteran's testimony and medical expertise, the veteran did 
not indicate that he had total incapacitation for six weeks; 
rather he was only totally incapacitated for approximately 
two weeks.  

The Board also finds that a rating in excess of 40 percent is 
also not warranted under any other applicable diagnostic 
codes for the low back.  Under the old criteria, Diagnostic 
Codes 5292 and 5295 are not applicable because 40 percent is 
the maximum disability rating afforded under these Diagnostic 
Codes.  Under the general rating formula, 40 percent is also 
the maximum rating based on limitation of motion.  Moreover, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
limitation of motion codes for the lumbar spine, the analysis 
required by DeLuca, supra, would not result in a higher 
schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under old Diagnostic Code 5289 or under the new 
general rating formula.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability, with the exception of the veteran's radiculopathy 
of the left lower extremity for which the veteran has already 
been awarded service-connection and assigned a 10 percent 
disability rating.  The March 2006 examination and February 
2007 private treatment record both noted that there was no 
finding of bowel or bladder dysfunction.  Thus, an additional 
separate rating is not warranted for any other neurological 
symptoms. 

With regard to the separate rating for radiculopathy, the 
Board also finds that the preponderance of the evidence is 
against a rating in excess of 10 percent at any time during 
the appeal.  The medical evidence, including the veteran's 
own competent testimony as a medical doctor, and the medical 
reports, including the March 2006 VA examination report, 
clearly shows radiculopathy into the left lower extremity.  
There apparently is some decreased sensation in the left 
lower extremity.  The March 2006 VA examiner commented that 
this was consistent with S! neuropathy.  However, it was also 
reported that there was no motor weakness on motor 
examination with no apparent loss of strength in the left 
leg.  No Achilles tendon reflex of the left leg was noted.  
Although the examiner indicated that S1 neuropathy sometimes 
may cause drop foot.  However, the examiner found no motor 
function abnormality of the left leg or left foot drop at the 
time of examination.  The left calf did appear about 1 cm. 
smaller than the right, but the examiner was of the opinion 
that the slightly smaller left leg was due to the veteran's 
being right handed since there was no apparent weakness of 
the left lower extremity in motion.  The Board's reading of 
the examiner's report is that there is some rather minimal 
loss of sensation, but no motor weakness or loss of strength.  
The Board believes these findings to be more consistent with 
mild disability warranting the current 10 percent rating 
under Code 8520 for mild incomplete paralysis of the sciatic 
nerve.  

The Board acknowledges the veteran's testimony and his 
competence as a medical doctor to offer medical opinions.  
After reviewing the overall record, the Board finds that a 40 
percent rating is warranted for the service-connected 
degenerative disc disease.  The Board also finds that the 
existing 10 percent rating for the separately rated 
radiculopathy adequately reflects that particular disability.  
Should either of these disabilities increase in severity in 
the future, the veteran may always file claims for increased 
ratings.  


ORDER

A disability rating of 40 percent, but no higher, is 
warranted for the veteran's degenerative disc disease, L5-S1, 
effective from April 1, 2003.  To that extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.   

Entitlement to a rating in excess of 10 percent for 
radiculopathy, left lower extremity associated with the 
degenerative disc disease, L5-S1, is not warranted.  To that 
extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


